Citation Nr: 1701118	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  07-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include a personality disorder and mood disorder. 

5.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left wrist disability.

6.  Entitlement to an increased rating for a right wrist disability, currently rated as 10 percent disabling.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to July 1978 and again from May 1980 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2008, the Veteran testified before the undersigned with regard to the claim for service connection for a heart disability.  In January 2011, the Board denied the claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In December 2012, the decision was vacated and remanded by the Court to the Board by a Memorandum Opinion.  The Board remanded the claim in June 2013, along with the claim for an increased rating for a right wrist disability.

In the interim period, the issue of whether new and material evidence has been received to reopen the previously denied claims for service connection for an acquired psychiatric disorder and for a left wrist disability, entitlement to service connection for bilateral hearing loss, and entitlement to a TDIU were appealed and certified to the Board in September 2016.  The Board finds that the issue of entitlement to service connection for COPD is also on appeal because the Veteran indicated on an August 2016 VA Form 9 that he did not wish for that issue to be withdrawn.

The Board notes that the issues of entitlement to service connection for depression, anxiety, and peptic ulcer disease were not appealed by the Veteran according to his June 2016 VA-Form 9, and he was notified that those issues were not on appeal by a July 2016 letter from the RO.

The Veteran raised new claims, whether new and material evidence has been received to reopen the previously denied claim for service connection for lumbar neuropathy and for entitlement to service connection for hypoxia, in his August 2016 VA Form-9.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board refers these claims to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of whether new and material evidence has been received to reopen the previously denied claims for service connection for an acquired psychiatric disorder and for a left wrist disability, entitlement to service connection for bilateral hearing loss and COPD, entitlement to an increased rating for a right wrist disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The Veteran's current heart disability was not present in service, was not present for many years following service separation, and has not been medically related to his service.


CONCLUSION OF LAW

The Veteran's heart disability was not incurred or aggravated by his service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that the Veteran received a copy of his claims file, to include his complete service treatment records, in December 2009.  No new service treatment records have been added to the claims file since that date.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current heart disability had its onset in service. 

Service treatment records reflect in September 1984, the Veteran was working when he had to stop because he felt a sudden, sharp pain and pressure to his left lower chest.  He had had that feeling once the previous week that lasted four hours.  An EKG had been normal.  There was rebound tenderness at the right lower abdomen.  The assessment was chest pain versus flatulence.  In January 1985, he reported having chest pain for about 15 minutes.  He had had a similar episode approximately two months previously with a diagnosis of gas pain.  There was no shortness of breath, but some nausea was present.  Tachycardia pulse was regular.  There was no apparent chest wall constriction.  The assessment was flatulence.  In July 1986, the Veteran reported sharp chest pain for one day that lasted about two minutes and reoccurred.  He stated he had a heart attack in junior high school and was admitted to the hospital until he felt better.  He reported having taken nitroglycerin for two years.  He described his chest pain as grabbing, squeezing, and gripping.  It would start at the right shoulder with shortness of breath and blurred vision.  He reported that he drank at least 20 cups of coffee a day.  He was stressed and had depression.  He smoked and worked long hours.  He reported two episodes of witnessed syncope that occurred in the previous two months.  An ECG was within normal limits.  A chest x-ray was normal.  The assessment was rule out atypical chest pain/hyperventilation syndrome.  The secondary diagnosis was depression/acute stress reaction. \

On a Report of Medical History completed at separation, the Veteran denied any cardiac problems.  No pertinent defects, diagnoses or significant interval history was noted on the accompanying March 1987 physical examination.  

Post-service treatment records reflect that in February 2005, the Veteran underwent a myocardial perfusion study.  The study showed a "large perfusion defect involving the middle segment anterolateral wall of the left ventricle.  It was larger at rest than stress, characteristic for prior infarction.  No evidence of ischemia."  The impression was anterolateral infarct, middle segment, associated hypokinesis, and an ejection fraction of 49 percent.  

On April 2009 VA examination, the Veteran reported a history of chest pain during his military service, specifically in September 1984, January 1985, and July 1986. The examiner reviewed the Veteran's service treatment records and noted that no diagnosis or significant clinical history was obtained regarding the complaints of chest pain and that subsequent echocardiograms between 1984 and 1986 had been within normal limits.  The Veteran reported that he had been seen privately for his complaints of chest pain in 2006 at which time an electrocardiogram and exercise stress test were done.  The Veteran was unaware of any definitive diagnoses being made.  The Veteran complained of "skipped beats" and some nausea with a sensation of "being pinched" on the left side of his chest.  He did not relate a history of significant angina, but complained of dyspnea as well shortness of breath in the absence of dizziness with syncope.  There had been no cardiac illness, myocardial infarction, congestive failure, rheumatic heart disease, cardiac surgery, coronary bypass, valvular surgery, transplantation, angioplasty, or cardiovascular surgery.  There had also been no arteriosclerotic cardiovascular disease, myocardial infarction, hypertensive cardiovascular disease, bypass, transplantation, or cardiomyopathy.  The examiner noted that an exercise stress test had been performed at the North Arizona Cardiac Clinic in February 2009, with a negative exercise test reaching 171 beats per minute, 74 percent of maximum with 7 METs (metabolic equivalents) or within normal limits, and no evidence of cardiovascular disease had been noted in the past nor currently established.  The diagnosis was anterior chest wall syndrome with multiple entries of sick call visits for atypical chest pain for which the Veteran was seen in the psychiatric clinic in which electrocardiograms without further definitive diagnostic studies revealed no evidence of cardiovascular disease (with a negative stress test and with 7 METs in February 2009).  The examiner noted that in absence of present cardiovascular disease and, despite repeated entries for chest pain, that no diagnosis was present or had previously been established in review of the service treatment records, it was the opinion of the examiner that the current symptoms of anterior chest wall syndrome were not related to the complaints of chest pain during the Veteran's military service.

On October 2014 VA examination, the Veteran reported that he had experienced chest pain in 1985 while working as a cook in the barracks at night, was treated at the clinic, and provided with medication.  He experienced the same chest pains in 1986 or 1987, but was not hospitalized.  He could not recall if he had seen a physician for heart trouble following service, until he started seeing his current physician in 2005.  The Veteran reported experiencing occasional skipped heart beats, as well as suddenly passing out about once per week.  The examiner reviewed the file, to include the service treatment records as outlined above, as well as an October 2011 letter from the Veteran's private physician who stated that the Veteran was suffering from coronary artery disease.  The examiner reviewed a nuclear stress test conducted in November 2011, as well as a September 2014 echocardiogram that showed normal left ventricle size and function, with an ejection fraction of 55-60% with mild aortic stenosis.  An ECG conducted in August 2014 was normal.  A carotid duplex showed no critical stenosis.  The examiner determined that the Veteran's current heart disability was less likely than not related to his active service.  The examiner clarified for the Board that the abnormal myocardial perfusion study conducted in February 2005 that showed fixed anterolateral defect, interpreted at the time as anterolateral infarct, was actually unlikely to have been an infarct.  Such was because a more recent myocardial perfusion study conducted in November 2011 showed normal perfusion.  The 2014 ECG and echo supported the more recent nuclear stress test.  However, despite such, the finding from the 2005 study, as well as the April 2009 anterior chest wall syndrome, were not shown in service, as there was no objective evidence of a cardiac condition while in service.  The treatment in service was for noncardiac causes.  Objective testing in service, such on ECG, was normal.  Entrance and separation examination of the heart were also normal.  There was no evidence of a chronic heart disability in service.  There was no evidence of an abnormal cardiac evaluation until 2005.  Whether the abnormal study in 2005 was evidence of an artifact or whether it represented a transient left ventricular dysfunction that had since resolved, there was no objective evidence to show that such occurred in service.  The examiner also stated that the current cardiac diagnoses of mild aortic stenosis with mild left ventricular dysfunction and syncope of unknown etiology were not due to military service or aggravated by service, as there was no indication of these disabilities in service or for many decades following service separation.

In this case, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a heart disability.  For one, a heart disability was not diagnosed in service.  Rather, the Veteran's reports of chest pain were attributed to flatulence or nonphysical etiologies.  The April 2009 and October 2014 VA examiners reviewed the service treatment records, but found no indication from the treatment records or cardiovascular testing that the Veteran suffered from a heart disability while in service.  

The evidence does not support a nexus between the Veteran's post-service diagnoses and his service.  The April 2009 VA examiner explained that the Veteran's current anterior chest wall syndrome was not related to his service because there were no objective findings of chest wall syndrome in service.  Instead, the Veteran's in-service complaints were attributed to noncardiac causes, as opposed to his current symptoms and physical findings which were cardiovascular in etiology.  The October 2014 VA examiner reviewed the results of the February 2005 myocardial perfusion study and determined that the results were called into question when compared to the subsequent 2011 study and other cardiac testing.  From the October 2014 VA examiner's explanation, it appears likely that the Veteran has not suffered from an artifact during the appeal period.  Either way, the examiner determined that such condition, as well as the currently diagnosed mild aortic stenosis with mild left ventricular dysfunction and syncope of unknown etiology, were not caused or aggravated by the Veteran's service, as there was no indication of these conditions in service and for many years following service separation.  In so finding, the 2014 VA examiner took into account the Veteran's report of symptoms in service, as well as totality of the medical evidence of record.  The examiner did not find evidence of coronary artery disease as was stated by the Veteran's private physician in October 2011, as the medical findings did not support that diagnosis.  

Accordingly, when weighing the competent, probative, and persuasive evidence of record, the Board finds that the medical evidence weighs against the Veteran's contentions.  While the Veteran is competent to state that he suffers from symptoms like chest wall pain and syncope, he does not hold the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in this case.  The Veteran's opinion does not constitute competent medical evidence and lacks probative value.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In that regard, the Veteran's statements are given less weight than the two VA opinions that found against a relationship between his current diagnoses and his service, despite the Veteran's report of chest pains in service.

The Board therefore concludes that the preponderance of the evidence is against the claim for service connection for a heart disability and it is denied.  38 U.S.C.A. § 5107 (b).

ORDER

Service connection for a heart disability is denied.

REMAND

The Veteran has requested a hearing before the Board with regard to the remainder of his claims.  In September 2014, following the issuance of the statement of the case, the Veteran requested a travel board hearing with regard to his claim for increased rating for a right wrist disability.  In August 2016 and June 2016, the Veteran requested travel board hearings with regard to the remaining issues as listed in the June 2016 statement of the case.  Accordingly, a hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran.  After a hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


